   0:21-cv-00457-MBS-PJG            Date Filed 06/11/21     Entry Number 15        Page 1 of 2




                         IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF SOUTH CAROLINA


Diego Armando Cantero,                         )
                                               )             C/A No. 0:21-457-MBS
               Petitioner,                     )
                                               )
v.                                             )
                                               )                    ORDER
Stevie Knight, Warden; M. Forsyth, Camp        )
Administrator; M. Kimberley, Associate Warden; )
R. Bell, Unit Manager (CB); R. Capers, Case    )
Manager; Ms. Boatwright, Case Manager;         )
C. Werts, Case Manager,                        )
                                               )
               Respondents.                    )
__________________________________________)

         Petitioner Diego Armando Cantero proceeding pro se filed a petition for a writ of habeas

corpus. By order issued March 2, 2021, the court instructed Petitioner to either pay the filing fee

or move to proceed in forma pauperis. ECF No. 5. The court warned Petitioner that failure to do

so within the specified period of time would subject the case to dismissal. Petitioner did not

respond to the order and therefore, by separate order issued April 9, 2021, the court dismissed

the action without prejudice pursuant to Rule 41 of the Federal Rules of Civil Procedure. ECF

No. 9.

         The matter is now before the court on Petitioner’s motion to re-open the case, filed May

17, 2021. ECF No. 12. Petitioner asserts that he paid the $5.00 filing fee and for support

attaches a copy of the recent transaction history for his Bureau of Prisons TRULINCS

Commissary Account. ECF No. 12-1. The attached copy appears to reflect that $5.00 was

credited to Petitioner’s account on April 6, 2021. In any event, the court’s Finance Department

reports that it has not received a payment from Petitioner. Because Petitioner has not paid the
   0:21-cv-00457-MBS-PJG          Date Filed 06/11/21      Entry Number 15       Page 2 of 2




filing fee or submitted the necessary paperwork to proceed in forma pauperis, the court will deny

the motion to re-open the case, ECF No. 12.

       IT IS SO ORDERED.



                                                           /s/Margaret B. Seymour
                                                           Margaret B. Seymour
                                                           Senior United States District Judge
June 10, 2021
Columbia, South Carolina




                                                2
